Appeal, insofar as taken from the Appellate Division order confirming the determination of respondent New York City Department of Consumer Affairs, denying the petition, and dismissing the proceeding, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from the Appellate Division order resolving the motion to enlarge the record, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution.